DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species Group 1
Species 1, wherein the barrier laminate is devoid of bonds between the outer fabric layer and the laminate.
Species 2, wherein the barrier laminate is not devoid of bonds between the outer fabric layer and the laminate.

Species Group 2
Species 1, wherein the barrier film layer is a porous film.
Species 2, wherein the barrier film layer is a monolithic film.

Species Group 3
Species 1, wherein the outer fabric layer seal is a heat seal.
Species 2, wherein the outer fabric layer seal is an adhesive seal.
Species 3, wherein the outer fabric layer seal is a mechanical seal.
Species 4, wherein the outer fabric layer seal is a combination of the above or other (if elected applicant must specify the exact type of seal).

Species Group 4
Species 1, wherein the hollow outer fabric layer structure is a cylindrical configuration.
Species 2, wherein the hollow outer fabric layer structure is a truncated cone configuration.
Species 3, wherein the hollow outer fabric layer structure is a truncated triangular configuration.

Species Group 5
Species 1, wherein the barrier laminate is a gown.
Species 2, wherein the barrier laminate is a drape.
Species 3, wherein the barrier laminate is a sleeve.
Species 4, wherein the barrier laminate is a pant leg.
Species 5, wherein the barrier laminate is a shoe cover.
Species 6, wherein the barrier laminate is a head-piece.
Species Group 6
Species 1, wherein the barrier layer film layer is located directly between the outer fabric layer and the inner fabric layer. 
Species 2, wherein the barrier layer film layer is located indirectly between the outer fabric layer and the inner fabric layer.

The species are independent or distinct, and there is a search and/or examination burden for the patentably distinct species, because the claims to the different species recite the mutually exclusive characteristics of such species and the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from each one of the Species Groups (e.g., Species 1 from Species Group 1, Species 1 from Species Group 2, and so on for each Species Group), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789